Case 1:19-cv-03148-CMA-KMT Document 27 Filed 12/03/19 USDC Colorado Page 1 of 21




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-03148-CMA-KMT

   Krystal Poliquin, and
   Strength Sensei, Inc., a Colorado corporation,

           Plaintiffs,

   v.

   Strength Sensei Legacy, Inc., a Colorado corporation,
   Knockout Services, Inc., a Colorado corporation,
   Scott Macon,
   Karin Macon-Luetzer, and
   Carlos Castro Torres,

           Defendants.


        RESPONSE IN OPPOSITION TO MOTIONS FOR TEMPORARY RESTRAINING
                      ORDER AND PRELIMINARY INJUNCTION


           Defendants Strength Sensei Legacy Corp., erroneously identified above, Knockout

   Services, Inc., Scott Macon, and Karin Macon-Luetzer, 1 through their counsel, submit their response

   in opposition to Plaintiffs’ motion for temporary restraining order [ECF No. 2] and motion for preliminary

   injunction [ECF No. 3], and memorandum of law [ECF no. 2-1 and ECF no. 3-2] as follows2:

                                              INTRODUCTION

           Plaintiffs’ emergency motion for temporary restraining order and motion for preliminary injunction




   1
    As of this response, Defendant Carlos Castro has not yet been served with the motions, a
   summons, or Complaint.
   2
     Because the Court has combined these motions for judicial economy, the Response addresses
   the motion for preliminary injunction, which is based on the same memorandum of law [ECF no.
   2-1 and ECF no. 3-2] to support both motions.
Case 1:19-cv-03148-CMA-KMT Document 27 Filed 12/03/19 USDC Colorado Page 2 of 21




   both filed November 5, 2019, should be denied because they lack factual support, and Plaintiffs cannot

   demonstrate any irreparable harm to justify the extraordinary remedy of preliminary injunctive relief, which

   the right to relief must be clear and unequivocal. Both motions, which are explained in the memorandum of

   law, are based on a misapprehension of the facts. Contrary to Plaintiffs’ claims, Defendants did not take

   over the social medial and online web hosting accounts used by Charles Poliquin and his company Strength

   Sensei, Inc. because, as demonstrated by the Declaration of Karin Macon, Defendant Knockout Services,

   Inc. and before that Defendant Karin Macon have owned since April 2013 the domain strengthsensei.com

   and leased it to Strength Sensei, Inc., which did not incorporate until September 2013. Moreover, as

   demonstrated by the Declaration of Patrick Gagnon, neither Charles Poliquin nor Strength Sensei, Inc.

   owned any of the social media accounts; they were leased to him by Patrick Gagnon and his company. Nor

   are Defendants using or selling any of Strength Sensei, Inc.’s “intellectual property.” As Karin Macon’s

   declaration makes clear, Defendants returned all of the property, records, and assets owned or controlled by

   Charles Poliquin or Strength Sensei, Inc. no later than May 9, 2019. (Defendants initially agreed with the

   Estate to continue the business from Charles Poliquin’s passing in September 2018 until April 2019.)

           Plaintiffs cannot identity what this intellectual property is, how it is being used, and why it

   constitutes an unlawful misappropriation. Plaintiffs provide no evidence, nor can they, that “it has been

   discovered that the assets of Strength Sensei have been appropriated, used, or wasted.” [ECF 3-2, at 3].

   They claim, without support, that “Defendants have (without consent from [Krystal] Poliquin) taken over

   the websites, trademarks, and company name of Strength Sensei.” Id. As noted above, the website at issue,

   strengthsensei.com, was at all times owned and controlled by Karin Macon and then Knockout Services.

   And only Knockout Services owns a federal trademark of the name Strength Sensei and its federal

   application for the logo consisting of Japanese characters is pending. Plaintiffs also complain that

   Defendants have interfered with an online membership service, the Dojo of Strength, and failed to turn over

                                                          2
Case 1:19-cv-03148-CMA-KMT Document 27 Filed 12/03/19 USDC Colorado Page 3 of 21




   the software used to run it. Id. at 3-4. But the evidence submitted by Karin Macon’s declaration is that

   Defendants turned that content, software, and access to the Dojo of Strength over to the Estate no later than

   May 9, 2019, and have done nothing to interfere with that access, use, or any customers of that service.

   There is, moreover, no evidence that “Defendants are not providing access to records and accounts needed

   to run Strength Sensei and preserve its assets, including domain name registration, website hosting, social

   media accounts, marketing, and customer management, and point of sales systems.” Id. at 4. Plaintiffs

   cannot identify a single asset or record or system that Defendants failed to turn over. Plaintiffs are not

   entitled to the domain name strenthsensei.com for the simple reason that neither Strength Sensei, Inc. nor

   Charles Poliquin ever purchased, owned, or registered the domain name. Finally, Defendants are not

   unlawfully using Charles Poliquin’s likeness; their company Strength Sensei Legacy Corp. makes clear that

   they are compromised of Charles Poliquin’s former team and their objective is to continue his legacy. There

   is no consumer confusion that Strength Sensei Legacy Corp. is related in any way to Strength Sensei, Inc. A

   visitor accessing strengthsensei.com, which is now leased by Knockout Services to Strength Sensei Legacy

   Corp., can see that the company is called Strength Sensei Legacy and “[t]he team’s mission is to keep

   Charles’ legacy alive for future generations.” (www.strengthsensei.com, visited December 3, 2019).

   Plaintiffs have all of the assets, records, content, and membership lists of Strength Sensei, Inc., and there is

   nothing to prevent them from operating Strength Sensei, Inc. on their own social media and website.

           Nevertheless, without sufficient evidence, factual support, or a showing of irreparable harm,

   Plaintiffs improperly seek injunctive relief based on the following seven claims: (1) misappropriation of

   trade secrets under the federal Defend Trade Secrets Act of 2016, 18 U.S.C. § 1836 (“DTSA”), and the

   Colorado Uniform Trade Secrets Act, Colo. Rev. Stat. §§ 7-74-101 et seq. (“CUTSA”); (2) intentional

   interference with contractual obligations; (3) trademark infringement and unfair competition under the

   common law of Colorado; (4) trademark infringement, unfair competition, false designation of origin under

                                                           3
Case 1:19-cv-03148-CMA-KMT Document 27 Filed 12/03/19 USDC Colorado Page 4 of 21




   15 U.S.C. § 1125(a); (5) violation of the Colorado Consumer Protection Act; (6) unjust enrichment; and (7)

   conversion and civil theft. There is no evidence to support any of these claims; nor is there a showing of

   irreparable harm.

           Plaintiffs seek to enjoin Defendants from using a website that Knockout Services and Karin Macon

   have purchased, registered, and owned since before Strength Sensei, Inc. was incorporated; from using the

   name Strength Sensei for which Knockout Services has obtained a federal trademark from the United States

   Patent and Trademark Office (USPTO) and the logo of Japanese characters, the application for which is

   pending with the USPTO; from Strength Sensei Legacy Corp. from using its own name to conduct any

   business, including use of the website Knockout Services owns and leases to Strength Sensei Legacy Corp.

   See Proposed Order [ECF no. 3-1]. The requested relief is extraordinary, is unwarranted, and would disturb

   the status quo by, among other things, requiring Knockout Services to forfeit a website it has always owned

   (and only leased to Strength Sensei, Inc.) and relinquish a federally protected trademark that Knockout

   Services owns as the registrant from the USPTO.

           Plaintiffs’ entire case for a preliminary injunction is based on a fundamental misconception of the

   factual background. Defendants do not possess any intellectual property, confidential information, trade

   secrets, or property of Strength Sensei, Inc. or Charles Poliquin. Nor did Defendants take control of the

   domain or software used to operate the Dojo of Strength. The domain has always been owned by Karin

   Macon and Knockout Services, not Strength Sensei, Inc. The online subscription for the Dojo of Strength

   and the software used to run it were turned over to the Estate no later than May 9, 2019. Plaintiffs received

   all the content, records, and property for Strength Sensei, Inc. by May 9, 2019 and now, in November 2019,

   claim irreparable harm. Rather, this effort is an improper attempt to undercut a competitor who can provide

   services more effectively and competently. Plaintiffs cannot satisfy the clear and unequivocal right to relief.



                                                          4
Case 1:19-cv-03148-CMA-KMT Document 27 Filed 12/03/19 USDC Colorado Page 5 of 21




                                          FACTUAL BACKGROUND

   Background

           Strength Sensei Legacy Corp. (“Legacy”) is comprised of members of Charles Poliquin’s former

   team, including Karin Macon and Carlos Castro. See Declaration of Karin Macon, EX 1, ¶¶ 5, 10. Legacy

   makes clear to the public that it is not Strength Sensei, Inc. (“SSI”) and that it is Charles Poliquin’s former

   team and operating a new company to honor his legacy. Id. ¶ 11. Legacy uses our its own website, has

   its own customers, and produces its own content. Id. No defendant, including Legacy, retained or

   otherwise interfered with or prevented access to anything owned by Charles Poliquin or SSI. Id.

   All assets, property, records, and content owned by Charles Poliquin or SSI were turned over to

   the Estate of Charles Poliquin no later than May 9, 2019. Id. ¶ 12. Legacy then had no access to

   any of the assets, property, records, including financial and customer lists, or content. Id.

           Since 2013, Karin Macon has worked with Charles Poliquin as an independent contractor providing

   customer services, marketing and general business operations to him and then to his company SSI. Id. ¶ 3.

   The original team working with Charles Poliquin was Karin Macon, Carlos Castro, Patrick Gagnon, and

   Scott Macon. Id. ¶ 5. Before Charles Poliquin’s death in September 2018, SSI had no employees

   other than Charles Poliquin, until in 2018 when it hired a bookkeeper. Id. ¶ 6. SSI used

   independent contractors for various services. Id. None of the social media—including

   strengthsensei.com—were ever owned or controlled by Charles Poliquin or SSI. Id. ¶ 9.

   Domain Name Ownership

           Instead, on April 5, 2013, before Charles Poliquin incorporated SSI, Karin Macon

   purchased and registered the domain name strengthsensei.com. Id. ¶¶ 8, 13; see also EX 2. She

   later updated the registration to her company name Knockout Services, Inc. EX. 1 ¶ 13. This

   domain has been under the control and ownership of Karin Macon and then Knockout Services

                                                           5
Case 1:19-cv-03148-CMA-KMT Document 27 Filed 12/03/19 USDC Colorado Page 6 of 21




   at all times. Id. ¶ 14. Karin Macon leased the domain to SSI, through an oral agreement with

   Charles Poliquin, for a monthly fee beginning on or about January 2, 2014, but Karin Macon

   always retained ownership and control of the domain. Id. ¶¶ 17-18. The Estate’s successor

   personal representative, ANB Bank, acknowledged this ownership of strengthsensei.com in a

   proposed April 2019 offer, which was reviewed by Plaintiffs, to sell certain assets of SSI to

   Karin Macon, her husband Scott Macon, and Carlos Castro. Id. ¶ 19; EX 3, at p. 2, ¶ 3. After

   Charles Poliquin passed, Knockout Services leased the website to Legacy. EX 1, ¶ 20.

   Continuing Business for Estate in Interim

          When Charles Poliquin died unexpectedly in September 2018, the initial personal

   representative, Charles Poliquin’s sister, requested that his team help her with continuing the

   business, which they did. Id. ¶¶ 29-34. They hired Carlos Castro to teach the courses that Charles

   Poliquin formerly taught. Id. ¶ 31. In or around December 2018, ANB Bank took over as the

   successor personal representative of the Estate. Id. ¶ 31. In March 2019, ANB sought to sell

   certain assets of SSI; Karin Macon, Scott Macon, and Carlos Castro offered to purchase the

   assets actually owned by SSI or Charles Poliquin, but after the bank accepted the offer and then

   changed some terms, the parties, by mid-April 2019, were no longer negotiating. Id. ¶¶ 35-39.

   Return of all assets, property and content of SSI and Charles Poliquin to the Estate

          Beginning in mid-April 2019, the Legacy team began returning all the assets, content,

   records and property of SSI and Charles Poliquin to the Estate, which was completed by May 9,

   2019. Id. ¶¶ 40-44. Among other things, Legacy turned over to the Estate the Dojo of Strength, a

   sub-domain of strengthsensei.com, which is SSI’s online membership subscription service. Id. ¶¶

   21-22. Members access the Dojo of Strength for various content, courses, and teachings in

   exchange for a monthly or annual subscription. Id. Legacy also turned over the Infusionsoft

                                                    6
Case 1:19-cv-03148-CMA-KMT Document 27 Filed 12/03/19 USDC Colorado Page 7 of 21




   customer relationship management software used to run SSI’s business (marketing, sales, emails,

   customer contacts, billing, etc.) and to operate the Dojo of Strength, to which the Estate

   confirmed they now had access as of April 27, 2019. Id. ¶¶ 23-24. All videos belonging to

   Charles Poliquin or SSI were turned over to the Estate no later than May 9, 2019, the delay

   attributable to waiting for the Estate to provide a Dropbox location. Id. ¶¶ 27, 44. Another

   program available on the website was for members to access the Metabolics Analytics/Training

   Software, which was owned only by Carlos Castro’s company. Id. ¶¶ 25-28.

          In summary, Defendants undertook the following with respect to all the content, property,

   and records belonging to SSI or Charles Poliquin:

          ●        No later than May 9, 2019, we returned all of the property, records, and content
          owned or created by Charles Poliquin and Strength Sensei, Inc. to the Estate. We returned
          all of the articles on the website that Charles wrote, the Dojo material he created, and his
          books. Anything not owned by Charles Poliquin or Strength Sensei, Inc. was maintained.

          ●      We removed all of the content that was owned or created by Charles Poliquin and
          Strength Sensei, Inc. from the website strengthsensei.com and returned all of it to the
          Estate.

          ●       On April 26, 2019, we transferred to the Estate the Infusionsoft customer
          relationship management software that contained all of Strength Sensei Inc.’s marketing,
          customer lists, and emails. Once we transferred over access to Infusionsoft, we no longer
          had any access or control over this software, marketing, or customer information.

          ●       No later than May 9, 2019, we provided to the Estate all of the information
          relating to the Dojo of Strength membership subscription, including content, data,
          materials, customer lists, and billing records. The Estate had all of the information for
          them to track the membership, payments, and contact information.

          ●       We attempted to provide this information on April 30, 2019, but we were waiting
          for the Estate to provide us with a Dropbox location to upload the materials.

          ●       We did nothing to destroy or otherwise interfere with access to the Dojo of
          Strength or the content on it. Before we shut down the Dojo of Strength access on the
          website owned by Knockout Services, Inc., we notified the Estate that if we did not reach
          an agreement to purchase certain assets, then the Dojo of Strength customers would lose
          access. We were told by the Estate not to contact members and we complied with that
          instruction.
                                                    7
Case 1:19-cv-03148-CMA-KMT Document 27 Filed 12/03/19 USDC Colorado Page 8 of 21




           ●      We did not turn off or otherwise prevent access to the Dojo of Strength. The
           software program Infusionsoft is used to run the Dojo of Strength, and, as noted above,
           we turned Infusionsoft over to the Estate by April 30, 2019 so that the Estate could
           operate the Dojo of Strength on its own website.

           ●      All content and property belonging to Charles Poliquin or Strength Sensei, Inc.
           was therefore turned over and made available to the Estate no later than May 9, 2019.

   Id. ¶¶ 40-44.

   Trademark Registration with the USPTO

           During Charles Poliquin’s life, neither the name nor the logo was used in commerce through

   advertisement or sale of items with the name or logo. Id. ¶ 49. Any items were only given away at

   classes or events. Id. Beginning in April 2019, however, Legacy began using as the first time in

   commerce the Strength Sensei name and the logo (Japanese characters) on items that were

   advertised and sold on the website—with all profits going to non-profits. Id. ¶¶ 50-51. Given this

   use in commerce, on advice of its attorney, Knockout Services filed two separate applications for

   trademarks with the USPTO: the Strength Sensei name and the name with the logo. Id. ¶ 52-54;

   see also EX. 4 and 5. The Estate then attempted to file an application for the name Strength

   Sensei, but it was rejected by the USPTO. Id. at ¶ 55. On August 6, 2019, the USPTO issued to

   Knockout Services a certificate of registration for the name Strength Sensei. EX. 1, ¶ 56; see also

   EX. 6. The application for the logo is pending, however, because of an objection by the Estate,

   which obtained an extension until December 7, 2019 to file it. EX. 1 ¶ 57.

   Other Social Media Sites

           Patrick Gagnon developed, created, and has owned the social media sites for Facebook, Instagram,

   and YouTube and leased them to SSI, and they were never controlled or owned by anyone other than him

   or his company. See Declaration of Patrick Gagnon, EX 7, ¶¶ 3-6; 9. Between in or around August 2013

   and until on or about April 22, 2019, Gagnon and his company leased those social media sites to SSI
                                                       8
Case 1:19-cv-03148-CMA-KMT Document 27 Filed 12/03/19 USDC Colorado Page 9 of 21




   through an oral lease agreement with Charles Poliquin in exchange for monthly payments. Id. ¶¶ 5-6.

   Beginning on or about April 23, 2019, his company leased those sites and accounts to Legacy in exchange

   for a monthly fee. Id. ¶ 7. And the accounts clearly identify the new company as Strength Sensei Legacy,

   which is intended to continue the mission of Charles Poliquin. Id. ¶ 8.

                                               LEGAL STANDARD

           “To succeed on a motion for a preliminary injunction, the moving party must show (1) a likelihood

   of success on the merits; (2) a likelihood that the movant will suffer irreparable harm in the absence of

   preliminary relief; (3) the balance of equities tips in the movant's favor; and (4) the injunction is in the public

   interest.” RoDa Drilling Co. v. Siegal, 552 F.3d 1203, 1208 (10th Cir. 2009) (citing Winter v. Natural Res.

   Defense Council, Inc., 555 U.S. 7, 20 (2008); Little v. Jones, 607 F.3d 1245, 1251 (10th Cir. 2010)).

   According to the Tenth Circuit, “because a preliminary injunction is an extraordinary remedy, the right to

   relief must be clear and unequivocal.” Beltronics USA, Inc. v. Midwest Inventory Distrib., LLC, 562 F.3d

   1067, 1070 (10th Cir. 2009) (quoting Greater Yellowstone Coal. v. Flowers, 321 F.3d 1250, 1256 (10th Cir.

   2003)) (internal quotation marks omitted). “Granting such ‘drastic relief’ is the ‘exception rather than the

   rule.’” Dalkita, Inc. v. Distilling Craft, LLC, 356 F. Supp. 3d 1125, 1131 (D. Colo. 2018) (quoting United

   States ex rel. Citizen Band Potawatomi Indian Tribe of Okla. v. Enter. Mgmt. Consultants, Inc., 883 F.2d

   886, 888-89 (10th Cir. 1989) and GTE Corp. v. Williams, 731 F.2d 676, 678 (10th Cir. 1984)). See also

   United States ex rel. Citizen Band Potawatomi Indian Tribe of Okla. v. Enter. Mgmt.

   Consultants, Inc., 883 F.2d 886, 888–89 (10th Cir.1989)(“Because it constitutes drastic relief to

   be provided with caution, a preliminary injunction should be granted only in cases where the

   necessity for it is clearly established.”). The purpose “of preliminary injunctive relief is to assure that

   the non-movant does not take unilateral action which would prevent the court from providing effective relief

   to the movant should he ultimately prevail on the merits.” Bray v. QFA Royalties LLC, 486 F. Supp. 2d

                                                            9
Case 1:19-cv-03148-CMA-KMT Document 27 Filed 12/03/19 USDC Colorado Page 10 of 21




   1237, 1244 (D. Colo. 2007).

           As a federal court (Judge Brimmer) in this district recently observed in denying a preliminary

   injunction, “because a showing of probable irreparable harm is the single most important prerequisite for the

   issuance of a preliminary injunction, the moving party must first demonstrate that such injury is likely

   before the other requirements will be considered.” Dalkita, 356 F. Supp. 3d at 1131 (quoting First W.

   Capital Mgmt. Co. v. Malamed, 874 F.3d 1136, 1141 (10th Cir. 2017)). As the court noted:

                    Because “[t]he purpose of a preliminary injunction is not to remedy past
                    harm,” Schrier v. Univ. of Colo., 427 F.3d 1253, 1267 (10th Cir. 2005), the
                    irreparable harm inquiry focuses on whether the plaintiff has demonstrated
                    a “significant risk” that he or she will suffer irreparable injury before a
                    court can render a final decision on the merits of the case. See id.; Greater
                    Yellowstone Coal., 321 F.3d at 1258. “To constitute irreparable harm, an
                    injury must be certain, great, actual and not theoretical.” Heideman v.
                    South Salt Lake City, 348 F.3d 1182, 1189 (10th Cir. 2003).

   Id. (Emphasis added). The movant “must show that the injury complained of is of such imminence that

   there is a clear and present need for equitable relief to prevent irreparable harm.” Schrier, 427 F.3d at 1267

   (internal citation omitted). According to the Tenth Circuit and the Supreme Court, “A preliminary injunction

   is an extraordinary remedy never awarded as of right.” First W. Capital Mgmt., 874 F.3d at 1141 (quoting

   Winter v. Natural Res. Def. Council, 555 U.S. 7 (2008)). And, “[d]emonstrating irreparable harm is ‘not an

   easy burden to fulfill.’” Id. (quoting Greater Yellowstone Coal., 321 F.3d at 1258). Even if a movant can

   show likelihood of success on the merits, a finding of no irreparable injury makes a preliminary injunctive

   relief improper. Id. at 1143.

           The Dalkita court also noted that the Supreme Court’s decision in eBay Inc. v. MercExchange,

   L.L.C., 547 U.S. 388 (2006), “called into doubt the continued validity of a presumption of irreparable harm

   in intellectual property cases.” Dalkita, 356 F. Supp. 3d at 1133. It stated, “The Court joins other courts in

   this district in finding that eBay abrogated the presumption of irreparable harm traditionally applied in

   trademark infringement cases.” Id. at 1133 (citing Greenway Univ., Inc. v. Greenway of Ariz., L.L.C., No.
                                                          10
Case 1:19-cv-03148-CMA-KMT Document 27 Filed 12/03/19 USDC Colorado Page 11 of 21




   11-cv-01055-CMA-KLM, 2011 WL 2669174, at *6 (D. Colo. July 7, 2011) (citing eBay in not applying a

   presumption of irreparable harm in a trademark lawsuit)). Similarly, the Tenth Circuit has held that neither

   the DTSA, 18 U.S.C. § 1836, nor CUTSA, Colo. Rev. Stat. § 7-74-101 et seq., permit a presumption of

   irreparable harm. First W. Capital Mgmt., 874 F.3d at 1143.

           Finally, Plaintiffs seek a disfavored injunction by, among other things, requesting that the Court

   force Knockout Services to relinquish ownership of the domain and alter the ownership of the trademark.

   The Tenth Circuit requires a heightened burden for such disfavored preliminary injunctions, which do not:

                    merely preserve the parties' relative positions pending trial. Instead, a
                    disfavored injunction may exhibit any of three characteristics: (1) it
                    mandates action (rather than prohibiting it), (2) it changes the status quo, or
                    (3) it grants all the relief that the moving party could expect from a trial
                    win. To get a disfavored injunction, the moving party faces a heavier
                    burden on the likelihood-of-success-on-the-merits and the balance-of-
                    harms factors: She must make a strong showing that these tilt in her favor.

   Cent. Bancorp, Inc. v. Cent. Bancompany, Inc., 385 F. Supp. 3d 1122, 1135–36 (D. Colo. 2019) (quoting

   Free the Nipple-Fort Collins v. City of Fort Collins, 916 F.3d 792, 797 (10th Cir. 2019) (citations and

   internal quotation marks omitted)).

                                                    ARGUMENT

       A. Plaintiffs lack any evidence of any misappropriation of trade secrets under the federal
          Defend Trade Secrets Act of 2016 and the Colorado Uniform Trade Secrets Act.

           To establish such a claim under the DTSA, a plaintiff must show: (1) the existence of a trade secret;

   (2) the acquisition, use, or disclosure of the trade secret without consent; and (3) that the individual

   acquiring, using, or disclosing the trade secret knew or should have known the trade secret was acquired by

   improper means. See Arctic Energy Servs., LLC v. Neal, 2018 WL 1010939, at *2 (D. Colo. 2018). The

   DTSA defines “misappropriation” as the “acquisition of a trade secret of another by a person who knows or

   has reason to know that the trade secret was acquired by improper means”; or the “disclosure or use of a

   trade secret” without the consent of the owner. 18 U.S.C. §§ 1839(5)(A)-(B). The DTSA defines “trade
                                                           11
Case 1:19-cv-03148-CMA-KMT Document 27 Filed 12/03/19 USDC Colorado Page 12 of 21




   secret” broadly to include “all forms and types of financial, business, scientific, technical, economic, or

   engineering information” so long as (1) the owner of the trade secret has taken “reasonable measures to

   keep such information secret” and (2) such information “derives independent economic value, actual or

   potential, from not being generally known to, and not being readily ascertainable through proper means by,”

   another person. 18 U.S.C. § 1839(3).

           To prevail on a claim for misappropriation of trade secrets under Colorado law (CUTSA), a

   plaintiff must show: “(i) that he or she possessed a valid trade secret, (ii) that the trade secret was disclosed

   or used without consent, and (iii) that the defendant knew, or should have known, that the trade secret was

   acquired by improper means.” Gates Rubber Co. v. Bando Chem. Indus., Ltd., 9 F.3d 823, 847 (10th Cir.

   1993) (cited in zvelo, Inc. v. Akamai Techs., Inc., No. 19-CV-00097-PAB-SKC, 2019 WL 4751809, at *2

   (D. Colo. Sept. 30, 2019)). CUTSA defines “trade secret” as “the whole or any portion or phase of any

   scientific or technical information, design, process, procedure, formula, improvement, confidential business

   or financial information, listing of names, addresses, or telephone numbers, or other information relating to

   any business or profession which is secret and of value.” Colo. Rev. Stat. § 7-74-102(4). To constitute a

   trade secret, “the owner thereof must have taken measures to prevent the secret from becoming available to

   persons other than those selected by the owner to have access thereto for limited purposes.” Id.

           This claim fails under both federal and state law for the simple reason that Plaintiffs have no

   evidence of either any “trade secret” or that Defendant misappropriated any trade secret. As made clear by

   the Declaration of Karin Macon (EX. 1), all of the content, property, records, and assets of SSI and Charles

   Poliquin were turned over to the Estate by May 9, 2019. Plaintiffs claim that the can “establish both actual

   and threatened misappropriation of its trade secrets by defendants. As set forth above, Defendants have

   taken control of the social media accounts, website access, membership lists, and the Dojo program.”

   Memorandum of Law, ¶ 33. Both the Macon declaration and the Gagnon declaration, however, make clear

                                                           12
Case 1:19-cv-03148-CMA-KMT Document 27 Filed 12/03/19 USDC Colorado Page 13 of 21




   that the social media accounts and website were never owned or controlled by SSI; rather, these sites were

   simply leased by SSI. Moreover, Defendants returned all of SSI’s content, records, and property, including

   its customer lists, to the Estate. Plaintiffs therefore cannot identify any material that constitutes a “trade

   secret”; nor can Plaintiffs demonstrate that any defendant misappropriated any trade secret.

       B. Plaintiffs have no evidence of any intentional interference with contractual obligations.

           Nor is there any evidence to support the claim that Legacy has “continued to intentionally and

   improperly interfere with the performance of contracts between Strength Sensei and third parties.” See

   Memorandum, at ¶ 34. Plaintiffs’ proffered support for this claim is the alleged interference with the Dojo of

   Strength subscription service. Id. ¶ 36. Contrary to the claim by Plaintiffs that “As part of their takeover of

   StrengthSensei.com, Defendants took control of the web domain and software that hosted the Dojo of

   Strength and its educational programing. They gained access to the membership lists, billing information,

   and content management system that Strength Sensei used to fulfil its obligations to Dojo of Strength

   members.” Id. at ¶ 37. Karin Macon’s declaration (EX. 1) makes clear that this program and all the software

   used to run it was turned over to the Estate no later than May 9, 2019. Defendants have no access to the

   program, the customer list, or any of its records, and Defendants did nothing to impair Plaintiffs’ use or

   access to the Dojo of Strength and Plaintiffs have no evidence to the contrary.

       C. Plaintiffs cannot establish any trademark infringement, unfair competition, or common law
          infringement.

           Trademark infringement is a type of unfair competition and “the two claims have virtually identical

   elements and are properly addressed together as an action brought under 15 U.S.C. § 1125(a)(1)(B),

   commonly known as section 43 of the Lanham Act.” Utah Lighthouse Ministry v. Found. for Apologetic

   Info. & Research, 527 F.3d 1045, 1050 (10th Cir. 2008); see also id. (citing Heaton Distrib. Co. v. Union

   Tank Car Co., 387 F.2d 477 (8th Cir.1967) (“Trademark infringement is but part of broader law of unfair

   competition; and facts supporting suit for infringement and one for unfair competition are substantially
                                                            13
Case 1:19-cv-03148-CMA-KMT Document 27 Filed 12/03/19 USDC Colorado Page 14 of 21




   identical.”)). Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), prohibits the use in commerce

   of “any false designation of origin” that “is likely to cause confusion ... as to the origin ...

   goods.” 15 U.S.C. § 1125(a)(1)(A). The Lanham Act provides a court with the power to grant an

   injunction “according to the principles of equity and upon such terms as the court may deem reasonable.” 15

   U.S.C. § 1116(a). A party is required to show irreparable harm for a trademark infringement claim. See First

   W. Capital, 874 F.3d at 1142-43; see also Winter v. Natural Res. Def. Council, 555 U.S. 7, 22 (2008)

   (explaining that a movant must show that irreparable harm is likely, rather than possible). The elements of

   common law trademark infringement are similar to those required to prove unfair competition under § 43(a)

   of the Lanham Act. “Among other things, a plaintiff must establish a protectable interest in its mark, the

   defendant's use of that mark in commerce, and the likelihood of consumer confusion.” Donchez v. Coors

   Brewing Co., 392 F.3d 1211, 1219 (10th Cir. 2004) (affirming summary judgment for defendant because

   plaintiff could not show a protectable interest in the mark).

           Plaintiffs cannot establish a trademark infringement or unfair competition claim under federal or

   common law. To establish a claim for trademark infringement and false designation of origin of an

   unregistered mark under section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), Plaintiffs must show that:

   (1) they have a protectable interest in the mark; (2) Defendants used an identical or similar mark “in

   connection with any goods or services”; and (3) Defendants’ “use is likely to cause confusion, or to cause

   mistake, or to deceive as to the affiliation, connection, or association of such person with another person, or

   as to the origin, sponsorship, or approval of his or her goods, services, or commercial activities by another

   person.” Utah Lighthouse Ministry, 527 F.3d at 1050; see also 1-800 Contacts, Inc. v. Lens.com, Inc., 722

   F.3d 1229, 1238 (10th Cir. 2013).

           Before a party can assert a trademark infringement claim, either under federal law or common law,

   it must show that it has a protectable interest (i.e., ownership) in the mark. See Reno Air Racing Ass'n, Inc. v.

                                                          14
Case 1:19-cv-03148-CMA-KMT Document 27 Filed 12/03/19 USDC Colorado Page 15 of 21




   McCord, 452 F .3d 1126, 1134 (9th Cir. 2006) (“claim of trademark infringement ... requires a trademark

   holder to demonstrate ownership of a valid mark (i.e., a protectable interest)”); A & H Sportswear v.

   Victoria's Secret Stores, Inc., 237 F.3d 198, 210 (3d Cir. 2000) (to recover on federal trademark

   infringement plaintiff must show that it possesses a valid, protectable trademark).

           Plaintiffs cannot establish that they have a protectable interest in the Strength Sensei name or logo

   mark because it was never used in commerce during Charles Poliquin’s life. There is no such evidence that

   during Charles Poliquin’s life the mark was used in commerce or reached a substantial portion of the public

   that might be expected to purchase the goods; on the contrary, Legacy was the first to use the mark in

   commerce (by advertising and selling items on the website). Ownership of a trademark requires that “the

   party claiming ownership be the first to actually use the mark in the sale of goods or services.” Sengoku

   Works Ltd. v. RMC Int'l, Ltd., 96 F.3d 1217, 1219 (9th Cir. 1996). See also Blue Bell, Inc. v. Farah Mfg.

   Co., Inc., 508 F.2d 1260, 1264-65 (5th Cir. 1975) (“Ownership of a mark requires a combination of both

   appropriation and use in trade. Thus, neither conception of the mark, nor advertising alone establishes

   trademark rights at common law.” (internal citations omitted)). The Lanham Act defines a mark as “any

   word, name, symbol, or device, or any combination thereof ... (A) used by a person, or (B) which a person

   has a bona fide intention to use in commerce . . . to identify and distinguish his or her goods [or services]”

   from those offered by others. 15 U.S.C. § 1127. A mark is “use[d] in commerce” when, with respect to

   goods, “(A) it is placed in any manner on the goods or their containers or the displays associated therewith

   or on the tags or labels affixed thereto, or if the nature of the goods makes such placement impracticable,

   then on documents associated with the goods or their sale, and (B) the goods are sold or transported in

   commerce.” 15 U.S.C. § 1127. As one leading treatise observes, “To acquire ownership of a trademark, one

   must actually use the designation as a mark in the sale of goods or services. No trademark rights accrue to

   someone who merely selects a designation without actual use of it in the advertising or sale of goods.” 2

                                                          15
Case 1:19-cv-03148-CMA-KMT Document 27 Filed 12/03/19 USDC Colorado Page 16 of 21




   McCarthy on Trademarks and Unfair Competition § 16:11 (5th ed.) (Sep. 2019 update).

           As the district court in Dalkita recognized, some courts have found that advertising of the mark

   could give rise to trademark rights, but noted: “[T]o the extent that advertising alone may satisfy the

   commercial ‘use’ requirement, it may do so only if the party's promotional activities are ‘of sufficient clarity

   and repetition to create the required identification’ and have ‘reached a substantial portion of the public that

   might be expected to purchase the [good or] service.’” Dalkita, 356 F. Supp. 3d at 1138 (quoting T.A.B. Sys.

   v. Pactel Teletrac, 77 F.3d 1372, 1377 (Fed. Cir. 1996)). The Dalkita court stated that the use of the mark

   must have a “substantial impact” on the consuming public. Id. (quoting T.A.B. Sys., 77 F.3d at 1376).

           Moreover, Knockout Services, Inc. has obtained from the USPTO a certificate of registration for

   the mark Strength Sensei. EX. 6. Under 15 U.S.C. § 1115(a):

                    Any registration issued under the Act of March 3, 1881, or the Act of
                    February 20, 1905, or of a mark registered on the principal register
                    provided by this chapter and owned by a party to an action shall be
                    admissible in evidence and shall be prima facie evidence of the validity of
                    the registered mark and of the registration of the mark, of the registrant's
                    ownership of the mark, and of the registrant's exclusive right to use the
                    registered mark in commerce on or in connection with the goods or
                    services specified in the registration subject to any conditions or limitations
                    stated therein, but shall not preclude another person from proving any legal
                    or equitable defense or defect, including those set forth in subsection (b),
                    which might have been asserted if such mark had not been registered.

   (Emphasis added). Citing 15 U.S.C. § 1115(a), the Supreme Court recently pointed out that “registration

   gives trademark owners valuable benefits,” constitutes “prima facie evidence” of the mark’s validity, and is

   “constructive notice of the registrant’s claim of ownership.” Iancu v. Brunetti, 139 S. Ct. 2294, 2297–98

   (2019). “Generally, a trademark is eligible for registration, and receipt of such benefits, if it is ‘used in

   commerce.’ Id. at 2298 (citing 15 U.S.C. § 1051(a)(1)). SSI could not have registered the mark because it

   was never used in commerce when Charles Poliquin was alive.

           Plaintiffs have made no showing of any protectible interest in the mark or otherwise negate this

                                                            16
Case 1:19-cv-03148-CMA-KMT Document 27 Filed 12/03/19 USDC Colorado Page 17 of 21




   presumption of ownership of the mark by Knockout Services. The name Strength Sensei was first used by

   Karin Macon when she registered and purchased the domain name strengthsensei.com. None of the items

   with the Strength Sensei name or logo (Japanese characters) were ever advertised or sold during Charles

   Poliquin’s life. Rather, the t-shirts with the name and logo were only given away for free at classes. The first

   use in commerce was in April 2019 when they were advertised and sold for the first time on the

   strengthsensei.com website by Legacy. And it is uncontroverted that Knockout Services, Inc., not SSI, has

   the certificate of registration for the name Strength Sensei (EX. 6) and its application for the logo mark is

   pending. Plaintiffs therefore cannot show that they will prevail on a trademark infringement or unfair

   competition claim under federal or common law.

           Even, assuming arguendo, Plaintiffs could show a protectible interest in the mark, they cannot

   demonstrate a likelihood of irreparable injury. A plaintiff must do more than assert a loss of control over the

   trademark; it must establish that its loss of control is likely to have an adverse impact on its reputation or

   customer base while this case is pending. See, e.g., adidas America, Inc. v. Skechers USA, Inc., 890 F.3d

   747, 759-60 (9th Cir. 2018) (holding that there was no support in the record for a “finding of irreparable

   harm based on [plaintiff's] loss of control theory” where plaintiff had not presented any evidence that the

   general public viewed the competitor's shoe as a lower-quality brand such that confusion between

   the brands would harm plaintiff's brand image); Greenway Univ., Inc., 2011 WL 2669174, at *6 (finding no

   showing of irreparable injury where defendant had taken steps to reduce customer confusion and plaintiff

   had not presented any evidence that it was losing customers as a result of defendant's infringing conduct).

       D. There is no evidence to support a claim under the Colorado Consumer Protection Act.

           In order to prove a private cause of action under the CCPA, a plaintiff must show: “(1) the

   defendant engaged in an unfair or deceptive trade practice; (2) that the challenged practice occurred in the

   course of defendant's business, vocation or occupation; (3) that it significantly impacts the public as actual or

                                                           17
Case 1:19-cv-03148-CMA-KMT Document 27 Filed 12/03/19 USDC Colorado Page 18 of 21




   potential consumers of the defendant's goods, services, or property; (4) that the plaintiff suffered the injury in

   fact to a legally protected interest; and (5) that the challenged practice caused the plaintiff's injury.”

   HealthONE of Denver, Inc. v. UnitedHealth Grp. Inc., 805 F. Supp. 2d 1115, 1120 (D. Colo. 2011) (quoting

   Rhino Linings USA, Inc. v. Rocky Mountain Rhino Lining, Inc., 62 P.3d 142, 146 (Colo. 2003)). The Tenth

   Circuit has held that “false representation” within the context of the CCPA must either “induce a party to

   act, refrain from acting, or have the capacity or tendency to attract consumers. Id.

           Contrary to Plaintiffs’ claim, Defendants are not violating the CCPA by making any false

   representation of the affiliation of services. Rather, Legacy makes clear on its website that it is not SSI and

   instead is a new company intended to honor the legacy of Charles Poliquin. No consumer could be confused

   about this new company, its source or its affiliation. As noted above under the infringement claim, Plaintiffs

   have demonstrated no protectible interest in the Strength Sensei name or mark. Plaintiffs have failed to show

   a likelihood of success on the merits of this claim, and, more importantly, any irreparable harm that is of

   such imminence that justifies a preliminary injunction.

       E. There is no evidence of any unjust enrichment.

           “Unjust enrichment is a judicially created remedy designed to avoid benefit to one to the unfair

   detriment of another.” Martinez v. Colo. Dep't of Human Serv., 97 P.3d 152, 159 (Colo.Ct.App.2003). To

   establish a claim for unjust enrichment, a plaintiff must demonstrate that “(1) at [his or her] expense, (2) the

   defendant received a benefit (3) under circumstances that would make it unjust for the defendant to retain

   the benefit without paying.” Id.; Donchez v. Coors Brewing Co., 392 F.3d 1211, 1221 (10th Cir. 2004).

   Plaintiffs fail to identify what the benefit defendants received and how that would make it unjust for

   defendants to retain it without paying for it. Rather, Plaintiffs merely recite conclusory statements that

   Defendants obtained “confidential and trade secret documents” without identifying what this information

   might be. See Memorandum, ¶ 57. Again, Plaintiffs rely on the false claim that defendants are using the

                                                            18
Case 1:19-cv-03148-CMA-KMT Document 27 Filed 12/03/19 USDC Colorado Page 19 of 21




   “well-established social media and website accounts” without informing the Court that these sites are owned

   by others, not SSI. Id; see also EX. 1 and EX 7. In any event, Plaintiffs cannot establish any irreparable

   harm relating to unjust enrichment that warrants a preliminary injunction.

       F. There is no evidence of any civil theft or conversion.

           For the same reason that the claims for misappropriation of trade secrets fail (see supra), this claim

   also fails. There is no evidence that Defendants exercised control of SSI’s property, any trade secrets, or

   otherwise permanently deprived SSI of its property or trade secrets. Instead, Plaintiffs made a thorough and

   complete effort to return everything to the Estate. See EX. 1. Again, Plaintiffs rely on the false claim that

   Defendants retained access to the social media and website accounts (see Memorandum ¶ 59), when the

   actual facts are that these accounts were never owned by SSI or Charles Poliquin. See EX. 1, EX. 7.

                                                   CONCLUSION

           Plaintiffs cannot satisfy their burden to demonstrate a clear and unequivocal right to relief to warrant

   the extraordinary remedy of a preliminary injunction. Plaintiffs have failed to demonstrate the most

   important requirement of irreparable harm. The evidence establishes that Knockout Services, Inc. (and

   previously Karin Macon), not SSI, purchased and at all times owned the domain name strengthsensei.com.

   Knockout Services, Inc. was the first to use in commerce and the first to file a trademark application for both

   the name and logo for Strength Sensei, and has received a certificate of registration for the name from the

   USPTO. EX. 6. Plaintiffs cannot show that any of SSI’s property or assets have not been returned to

   Plaintiffs. Accordingly, Plaintiffs cannot demonstrate an injury that is “certain, great, actual and not

   theoretical” to establish irreparable harm to warrant an injunction. Heideman, 348 F.3d at1189. Nor can

   Plaintiffs establish likelihood of success on the merits or that the balance of equities favor their position.

           Plaintiffs’ motions for injunctive relief will disturb the status quo by wresting ownership of the

   domain name from Knockout Services, Inc. and invalidating Knockout Services, Inc.’s valid federal

                                                           19
Case 1:19-cv-03148-CMA-KMT Document 27 Filed 12/03/19 USDC Colorado Page 20 of 21




   trademark. It will also have a disproportionate impact on the ability of Defendants to continue their business

   and use their website that they purchased, control, and own.

           WHEREFORE, Defendants Strength Sensei Legacy Corp., Knockout Services, Inc., Scott

   Macon, and Karin Macon-Luetzer respectfully request that the Court deny Plaintiffs’ motions for

   temporary restraining order [ECF No. 2] and motion for preliminary injunction [ECF No. 3] and enter such

   other relief as the Court deems just and proper.

           Respectfully submitted this 3rd day of December 2019.

                                             By: s/ Erik R. Neusch
                                                 Erik R. Neusch
                                                 Neusch Law, LLC
                                                 3570 E. 12th Avenue
                                                 Denver, Colorado 80206
                                                 Tel: 303-656-9823
                                                 erik@neuschlaw.com

                                                 Attorney for Defendants Strength Sensei Legacy, Inc.,
                                                 Knockout Services, Inc., Scott Macon, and Karin
                                                 Macon-Luetzer




                                                         20
Case 1:19-cv-03148-CMA-KMT Document 27 Filed 12/03/19 USDC Colorado Page 21 of 21




                                 CERTIFICATE OF SERVICE

          I certify that on this 3rd day of December 2019, I electronically filed the foregoing
   RESPONSE IN OPPOSITION TO MOTIONS FOR TEMPORARY RESTRAINING
   ORDER AND PRELIMINARY INJUNCTION with the Clerk of the Court using the CM/ECF
   system which will send notification of such filing to the following email addresses:

   Reid J. Elkus
   Kathryn Sheely
   ELKUS AND SISSON P.C.
   7100 E Belleview Ave. Suite 101
   Greenwood Village, CO 80111
   (303) 567-7981
   relkus@elkusandsisson.com
   ksheely@elkusandsisson.com
   Attorneys for Plaintiffs




                                               s/    Erik R. Neusch




   ,




                                                21
